t c memo united_states tax_court allied transportation inc petitioner v commissioner of internal revenue respondent docket no filed date scott a hovey for respondent memorandum opinion lauber judge currently before the court is a motion by the internal_revenue_service irs or respondent to dismiss this case for lack of jurisdiction on the ground that petitioner its corporate charter having been revoked lacked legal capacity to prosecute the case we will grant the motion background the following facts are derived from respondent’s motion the exhibits at- tached thereto and publicly available records of the state of maryland allied transportation inc allied had a corporate address in maryland at the time the petition was filed allied was incorporated in maryland on date sukhjeet singh gill was listed as its incorporator allied was assigned a taxpayer_identification_number by the maryland department of assessments and taxation corporate charter division department on date the department revoked and annulled allied’s corpor- ate charter pursuant to section of the corporations and associations article of the maryland code for failing to file a required tax_return the department’s official records indicate the entity was forfeited for failure_to_file a property_tax return for on date mr gill filed articles of revival on behalf of allied but the articles were declared void for non-payment on date leaving the status of allied as forfeited on date the irs mailed to allied a notice_of_deficiency de- termining for the taxable_year a federal_income_tax deficiency of dollar_figure and additions to tax exceeding dollar_figure under sec_6651 and and on date allied filed with this court a petition for redetermination signed by mr gill on date the irs filed a motion to dismiss for lack of juris- diction contending that the petition was not filed by a party with capacity to sue under rule c counsel for respondent represented in his motion that he had discussed the motion with mr gill who stated that he no longer had any involve- ment with allied and that he did not intend to prosecute this case further by order dated date we directed allied to respond to the motion to dis- miss on or before date allied has not responded to that order or to the motion to dismiss discussion rule c provides that the capacity of a corporation to engage in litigation in this court shall be determined by the law under which it was organized see 126_tc_191 114_tc_268 aff’d 22_fedappx_837 9th cir here the relevant law is that of maryland allied bears the burden of af- unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar firmatively establishing all facts giving rise to the court’s jurisdiction see david dung le m d inc t c pincite 69_tc_497 asbury v commissioner tcmemo_2007_53 93_tcm_974 in maryland when a corporation forfeits its charter the powers conferred by law on the corporation are inoperative null and void as of the date of the proclamation of forfeiture md code ann corps ass’ns sec d lexisnexi sec_2014 thus all powers including the power to sue or be sued are extinguished as of and during the forfeiture period dual inc v lock- heed martin corp a 2d md nevertheless maryland law does make it clear that a corporation continues to exist at least for some limited purposes beyond forfeiture or dissolution of its charter thomas v rowhouses inc a 3d md ct spec app discussing md code ann corps ass’ns sec lexisnexi sec_2014 under maryland law a director of a forfeited corporation may bring suit in its name if there is a rational relationship between the suit and a legitimate winding up activity of the corporation md code ann corps ass’ns sec c dual inc a 2d pincite but this power pertains only to the com- pletion of corporate business that existed at the time of the forfeiture patten v bd of liquor license comm’rs a 2d md ct spec app the greater the period between forfeiture and commencement of the lawsuit the less likely it is that the litigation is part of any winding up activity ibid allied filed the petition in this case more than ten years after its corporate charter was revoked for a corporation of allied’s modest scale we find that ten years would be an excessive period within which to conduct winding up acti- vity moreover the petition in this case concerns an alleged tax_liability for the notice_of_deficiency determined on the basis of a bank_deposits analysis that allied had unreported gross_receipts of dollar_figure for that year given that allied had forfeited its charter six years previously it seems unlikely that it as opposed to a related_party could have earned those gross_receipts in any event litigation concerning income that arose in would not seem to have a rational relation- ship to the winding up of corporate business that existed in see dual inc a 2d pincite patten a 2d pincite finally mr gill’s reluctance to prose- some states have a fixed time limit for winding up but others do not compare tex bus orgs code ann sec_11 west providing a three- year period for purposes of prosecuting or defending in the terminated entity’s name with mich comp laws serv sec lexisnexi sec_2014 providing that dissolved corporations shall continue in existence for the purpose of winding up reviewing courts generally allow a reasonable period see eg flint cold storage v dep’t of treasury n w 2d mich ct app cute the case establishes that this litigation cannot properly be regarded as related to any winding up of allied’s business affairs to reflect the foregoing an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction
